Citation Nr: 1221208	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  06-28 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 1992, for the award of a 100 percent rating for psychiatric disability for accrued benefits purposes.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) before June 29, 1992, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from January 1945 to October 1945.  He died in April 2004.  The appellant is the Veteran's widow.

By a May 2000 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, assigned a 100 percent rating for schizophrenia in accordance with a Board of Veterans' Appeals (Board) May 2000 order that had awarded a 100 percent rating.  In November 2000, the Veteran filed a notice of disagreement with the assignment of December 1, 1993, as the effective date for the award.  In August 2001, the RO denied the Veteran's claim of entitlement to an earlier effective date.  

The Veteran perfected an appeal, and in a June 2002 decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In a November 2002 order, the Court granted a joint motion for remand, vacating the June 2002 Board decision and remanding the matter for additional proceedings consistent with the motion.  In January 2003, the Veteran's representative submitted argument to the Board concerning the effective date claim, including an assertion that the Veteran had a pending and unadjudicated increased rating claim pursuant to 38 C.F.R. § 3.157(b)(1) for his service-connected psychiatric disability, which claim was represented by a January 9, 1979, VA treatment record.  In a February 2003 decision, the Board denied the Veteran's claim for an earlier effective date.  The Veteran filed another appeal to the Court.  In December 2003, the Court vacated the February 2003 Board decision and remanded the matter for additional proceedings consistent with the Court's order.  In April 2004, the Board remanded the claim to the RO for action consistent with that order.

The Veteran died two days after the Board's April 2004 remand, and the Veteran's widow filed a claim for accrued benefits in May 2004, based on the Veteran's claim for an earlier effective date for the grant of a 100 percent disability rating for his service-connected schizophrenia.  By a September 2004 rating decision, the RO assigned an effective date of June 29, 1992, for the 100 percent rating for service-connected schizophrenia, for accrued benefit purposes.  The appellant filed an appeal.  The Board denied the appellant's claim in a decision dated in June 2009.  The appellant again appealed to the Court.  In a September 2011 order, the Court again granted a joint motion for remand, vacating the June 2009 Board decision and remanding the matter for proceedings consistent with the motion.  

In that connection, the Board notes that in the 2011 joint motion, the parties agreed that the Board's finding that the Veteran had withdrawn his appeal for an increased rating for his service-connected psychiatric disorder at a July 1993 hearing was in error, given that the governing regulation, 38 C.F.R. § 20.204, provided in its 1993 incarnation that a substantive appeal must be withdrawn "in writing."  The Board notes, however, that in Tomlin v. Brown, 5 Vet. App. 355 (1993), the Court held that a statement on the record at a 1988 hearing, once reduced to writing, became a statement "in writing" for purposes of satisfying that element of a regulation's procedural requirement.  Id. at 357-58 (finding that the "oral statement of appellant's accredited representative ... meets the statutory definition of a written NOD.  It was timely, it was addressed to the AOJ, and it was presented by appellant's accredited representative.  When it was transcribed ... it met the remaining statutory requirement that it be 'in writing'").  Although the issue in Tomlin was the validity of an NOD and not the withdrawal of a substantive appeal, the Board notes that the procedural requirements set forth by the relevant regulations are substantively identical, requiring only that the intent to file an NOD or withdraw an appeal be made "in writing."  See 38 C.F.R. § 20.201 (1993) (requiring a "written communication from a claimant or his or her representative" to establish a valid NOD); 38 C.F.R. § 20.204(b) (1993) (requiring that a withdrawal of a substantive appeal be done "in writing").  

Common sense might seem to dictate that statements made at a hearing indicating the Veteran's clear desire to withdraw a claim would have the same effect, once reduced to writing in the form of a transcript, as the reduction to writing of a representative's statement on the record that a claimant wished to file an NOD.  See Tomlin, 5 Vet. App. at 357-58.; DRO Hearing at 13 (July 8, 1993) (documenting that when the Decision Review Officer asked if the claim for increase was being withdrawn, the Veteran's representative replied, "That is what I ask"; the Veteran's son confirmed by stating, "The psychoneurosis is being withdrawn[,]" all done in the Veteran's and appellant's presence).  Nevertheless, because the parties to the joint motion found error in the Board's conclusion that the July 1993 withdrawal of the Veteran's claim for increase was a valid withdrawal, the Board will herein re-adjudicate the claim for an earlier effective date on its merits.


FINDINGS OF FACT

1.  The Veteran was granted service connection for psychoneurosis, anxiety, and assigned a 10 percent disability rating effective October 14, 1945; the disability rating was decreased to zero percent effective March 1, 1950. 

2.  A VA treatment record dated January 9, 1979, when read liberally, constituted an informal claim for an increased rating for the Veteran's service-connected psychiatric disorder.

3.  From January 9, 1979, to June 29, 1992, the evidence of record does not demonstrate total social and industrial impairment that can be attributed to the Veteran's service-connected psychiatric disability.

4.  For the period from January 9, 1979, to June 29, 1992, the Veteran's service-connected disability was not shown to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  An effective date earlier than June 29, 1992, for the award of a 100 percent rating for psychiatric disability for accrued benefits purposes is not warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400, 4.132 (1979-1991).

2.  The criteria for an award of a total disability rating based on individual unemployability due to service-connected disability prior to June 29, 1992, for accrued benefits purposes were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes at the outset the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the appellant to provide any evidence in the appellant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action needed to render a decision as to the claims on appeal has been accomplished.  Through June 2007, July 2007, and March 2009 notice letters, as well as in a May 2009 rating decision and September 2010 statement of the case (SOC) concerning the TDIU claim, the RO notified the appellant of the information and evidence needed to substantiate her claims.  Information concerning the Veteran's service-connected disability was provided to the appellant by a June 2004 rating decision.

The Board also finds that the June 2007, July 2007, and March 2009 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the June 2007 and March 2009 letters, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  In those letters, the RO also specifically informed the appellant that accrued benefits claims are decided based on ratings, decisions, or evidence in the file at the time of the Veteran's death.  Consequently, a remand of this issue for further notification of how to substantiate the claims is not necessary.

The Board notes that although notice regarding an award of an effective date or rating criteria was not provided until after the initial adjudication of the appellant's claim for an earlier effective date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the appellant was supplied with notice after the Board's remand.  The appellant was given opportunity to respond before her effective date claim was re-adjudicated in September 2008 via the issuance of a supplemental statement of the case.  In addition, although a complete notice letter was not provided to the appellant concerning her TDIU claim, notice of the elements required to support a claim for TDIU was given in the May 2009 rating decision and September 2010 SOC, after which the appellant was given opportunity to respond.  Consequently, a remand for additional notification on these questions is not necessary.  The Board also notes that while the complete notice required by the VCAA was not timely provided to the appellant, "the appellant [was] provided the content-complying notice to which [s]he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the accrued benefits claims.  For accrued benefits purposes, only evidence contained, or constructively contained, in the claims file is for review.  Here, the appropriate evidence is already associated with the claims file.  No further information or evidence is thus required for the claims.

II. Analysis

Accrued benefits are periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid, that shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2011); 38 C.F.R. § 3.1000 (2011).  While an accrued benefits claim is separate from a Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

A.  Earlier Effective Date

By a November 1945 rating decision, the Veteran was awarded service connection for psychoneurosis, anxiety, and was assigned a 10 percent disability rating.  The disability rating was reduced to a noncompensable rating via a December 1949 rating decision.  The RO denied the Veteran's claim for an increased rating for his service-connected psychiatric disorder via a September 1977 rating decision.  In July 1992, the Veteran again filed a claim for an increased rating for his service-connected psychiatric disorder.  The RO denied the claim for increase in a January 1993 rating decision, and the Veteran perfected an appeal to the Board.  A 100 percent rating was ultimately awarded by a May 2000 Board decision.  The RO implemented the Board's award later in May 2000 and in so doing assigned an effective date of December 1, 1993.  The Veteran appealed, and after a protracted adjudication the effective date question was remanded by the Board in April 2004.  Adjudication of the effective date question consequently had not been finalized at the time of the Veteran's death in April 2004.  Because the Veteran's claim was not a finally adjudicated claim at the time of his death, an adjudication of the claim for accrued benefits purposes is appropriate.  See 38 C.F.R. § 3.1000 (2011); Taylor v. Nicholson, 21 Vet. App. 126, 127 (2008).

As noted above, the Veteran was awarded service connection for a psychiatric disability by a November 1945 rating decision.  On January 9, 1979, the Veteran was hospitalized to treat cholecystitis, and it was noted when recording the Veteran's history that his wife had reported that the Veteran was a poor historian and was very nervous.  It was noted that the Veteran's history included mild stoke-like episodes in the distant past and a "seeming nervous condition."  The history included his being unable to work or function satisfactorily, but with no major changes in his general history since his last hospitalization.  Following examination, no diagnosis was made, but the impression was acute and chronic recurrent cholecystitis and lithiasis, severe anxiety state, and dental caries.  

In July 1992, the Veteran filed a claim for, inter alia, an increased rating for his service-connected psychiatric disability.  Ultimately, by a September 2004 rating decision, the RO awarded June 29, 1992, as the effective date for a 100 percent rating, construing a request for assistance filed on that date as a claim.  In a January 2003 brief to the Board and again in later written submissions, the appellant contends that the effective date for the 100 percent rating should be January 9, 1979, the date the Veteran was hospitalized at a VA facility and noted to have a "seeming nervous condition."  The appellant contends that the treatment records from the January 1979 hospitalization constitute an informal claim for increase under 38 C.F.R. § 3.157(b)(1).

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).  An exception to that rule provides that the effective date of an award of an increase shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110(b)(2), 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125 (1997).

Thus, when addressing the effective date for an award of increased compensation, the Board must determine when a claim for increased compensation was received, and when a factually ascertainable increase in disability occurred.  With respect to the first of these determinations, the Board notes that once a formal claim for VA benefits has been filed, a subsequent informal request for increase will be accepted as a claim.  38 C.F.R. § 3.155(c) (2011).  Generally, the informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  VA medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (1979).  Under 38 C.F.R. § 3.157(b)(1), the date of examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or admission for a disability for which service connection has previously been established 38 C.F.R. § 3.157(b) (1979).

As noted in the introduction, when the regulation is construed very liberally in favor of the appellant, the Board finds that the January 1979 hospitalization report constituted an informal claim for increase under 38 C.F.R. § 3.157(b)(1).  The Veteran continued to be rated as noncompensably disabled due to his psychiatric disorder, however, until June 29, 1992, at which time his rating was increased to 100 percent disabling.  Thus, the issue before the Board is an earlier effective date for the 100 percent disabling rating assigned as of June 29, 1992.  

Relevant evidence of record at the time of the Veteran's death and pertaining to the time period in question consists of records of VA hospitalization in January 1979, as well as VA treatment records dating from the 1980s and 1990s.  Also of record is a private treatment record dated in December 1979, which was received by VA in August 1992.  Report of the January 1979 hospitalization reflects that the Veteran was admitted for gastrointestinal complaints.  During his time in the hospital, his treatment provider noted that he "has been unable to work or function satisfactory [sic]," although it is unclear from the record whether this was due to his psychiatric problem or to his gastrointestinal problems, which were diagnosed at the time as acute cholecystitis, which required a cholecystectomy, or even to the stroke-like problems the Veteran had had.  While he was hospitalized, the Veteran was noted to be "somewhat simple" and have a "rather bland affect."  He was diagnosed with, variously, schizophrenia and "anxiety state, severe, acute and chronic" by the intake physician.  

Review of the treatment records dated from the 1980s and 1990s reflects that the Veteran was seen on multiple occasions in 1982 and 1983, as well as in 1991 and early 1992, for multiple physical complaints.  However, at none of those treatment visits did he make any complaints of any psychiatric problems; nor was he treated at any point at those visits for psychological problems or assigned any diagnosis of a psychiatric disorder.  In addition, a letter from a private physician dated in December 1979 (but not received by VA until August 1992) indicates that the Veteran had experienced a "Brain (Disturbance)" as a result of an accident when he was a child and carried a diagnosis at the time of chronic brain syndrome.  The physician noted that the Veteran also suffered from diverticulosis and as a result was "[u]nable to be employed."

Under the criteria in effect during the period from January 9, 1979, to June 29, 1992, psychiatric disorders such as the Veteran's anxiety neurosis were evaluated pursuant to the General Rating Formula for Psychoneurotic Disorders set forth in 38 C.F.R. § 4.132, which provided that a noncompensable (zero percent) rating was warranted for a neurosis when there were neurotic symptoms which somewhat adversely affected relationships with others but which did not cause impairment of working ability.  A 10 percent rating required emotional tension or other evidence of anxiety productive of mild or moderate social and industrial impairment.  A 30 percent disability rating was warranted where there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people, and the psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce considerable or definite industrial impairment.  A 50 percent evaluation was warranted for considerable or substantial impairment of social and industrial adaptability.  A 70 percent rating was warranted for psychoneurotic disability when the ability to establish and maintain effective or favorable relationships with people was severely or seriously impaired and the psychoneurotic symptoms were of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  A 100 percent rating was warranted when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community; there were totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities, such as fantasy, confusion, panic and explosions of aggressive energy, resulting in profound retreat from mature behavior; or the veteran was demonstrably unable to obtain or retain employment.  The Board notes that each of the three criteria for a 100 percent rating was an independent basis for granting a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).

(The Board notes that, in a precedent opinion dated in November 1993, the VA General Counsel concluded that the term "definite" is to be construed as "distinct, unambiguous, and moderately large in degree," and that it represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  VAOGCPREC 9-93.  The Board is bound by this interpretation of the term "definite."  See 38 U.S.C.A. § 7104(c).  The Board further notes that the General Rating Formula for Psychoneurotic Disorders underwent revision during the course of the relevant time period; however, these changes were not substantive in nature and are reflected in the description of the Diagnostic Code's rating requirements as set forth above.  For instance, the criteria to warrant a 50 percent disability rating is variously described as "considerable" or "substantial" impairment of social and industrial adaptability.  The Board finds these changes to be cosmetic in nature and to reflect an ongoing and continuing description of the level of disability required for each disability rating outlined above.)

Here, the only substantive evidence showing the Veteran's degree of disability due to anxiety neurosis for the period from January 9, 1979, to June 29, 1992, is the report of the Veteran's January 1979 VA hospitalization and the letter from his private physician dated in December 1979.  Further records from the 1980s and 1990s are completely silent as to any complaints of or treatment for psychiatric problems.  Applying those findings to the rating criteria, the Board finds that an effective date earlier than June 29, 1992, for a 100 percent disability rating for the Veteran's anxiety neurosis is not warranted for accrued benefits purposes.

In light of the near-total absence of medical or other evidence reflecting the Veteran's level of functioning from January 9, 1979, to June 29, 1992, the Board can only find that the criteria for a 100 percent disability rating were not met for that time period.  In so finding, the Board acknowledges that the Veteran's January 1979 intake physician found him to have been "unable to work or function satisfactory [sic]."  However, it is not at all clear whether this finding was due solely to his psychiatric problems or also to his gastrointestinal problems or other difficulties.  Additionally, there is nothing in the record to suggest that this conclusion was drawn from anything more than the Veteran's or his wife's reports, as opposed to a psychiatric evaluation specifically considering the level of severity of his service-connected disability.  Further, although the Board notes that while he was hospitalized, the Veteran was noted to be "somewhat simple" and have a "rather bland affect," these descriptions do not rise to the level of "totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality," as required for a 100 percent disability rating under the version of 38 C.F.R. § 4.132 in effect during the relevant time period.  Moreover, decreased intellect as suggested by the former comment, is not part of the rating criteria.  Similarly, the Board finds that the mere diagnosis of "anxiety state, severe, acute and chronic" assigned by the intake physician in January 1979, without any clarification or discussion of the actual symptoms observed by the treatment provider, does not provide evidence sufficient to find that, at that time, the Veteran was virtually isolated in his community and displayed symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities resulting in a profound retreat from mature behavior, as required for a 100 percent disability rating by the version of 38 C.F.R. § 4.132 in effect during the relevant time period.  Indeed, the characterization of "severe" stands alone, without any support in objective findings or references to psychiatric symptoms.  The examiner characterized his assessment as an "impression[]," not as a diagnosis.  

Further, the Board finds compelling that treatment records dated from the 1980s and 1990s reflects that the Veteran was seen on multiple occasions in 1982 and 1983, as well as in 1991 and early 1992, for a variety of physical complaints.  However, at none of those treatment visits did he make any complaints of any psychiatric problems, nor was he treated at any point for psychological problems or assigned any diagnosis of a psychiatric disorder.  In addition, the Board acknowledges the findings of the Veteran's private physician in the December 1979 letter but finds that his conclusion that the Veteran was "[u]nable to be employed" was not attributed entirely to the disability that had been service connected, but was in part due to organic brain syndrome and diverticulosis, of which his physician noted he had a long history.  In addition, the private physician did not discuss any of the Veteran's psychiatric symptoms or provide any basis on which a particular rating could be assigned.  In short, the history provided at the time of the 1979 hospitalization along with the impressions by the examiner do not provide a basis for identifying symptoms attributable to service-connected disability that could be considered for rating purposes.  That the Veteran had no identifiable problems throughout the 1980s supports the conclusion that his service-connected disability was not so bothersome as to warrant compensation.  Absent evidence demonstrating that the Veteran manifested social and industrial impairment warranting a total rating that could be reasonably attributed to anxiety neurosis between January 9, 1979, and June 29, 1992, the Board is constrained to hold that the preponderance of the evidence is against the claim for a an effective date earlier than June 29, 1992, for the assignment of a 100 percent disability rating under the provisions of 38 C.F.R. §§ 4.130, 4.132, Diagnostic Code 9400 (1979-1992), for accrued benefits purposes.  An effective date earlier than June 29, 1992, is therefore not warranted for the assignment of a 100 percent disability rating for the Veteran's service-connected psychiatric disability for accrued benefits purposes.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU

The Veteran died in April 2004.  At that time, an informal claim for entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU) was pending, having been filed in January 2003 by the Veteran's attorney.  The appellant filed an application for Dependency and Indemnity Compensation, including for accrued benefits, in May 2004.  The application was received within one year after the date of the Veteran's death; thus, it was filed in a timely manner.  See 38 C.F.R. § 3.1000.  Because the Veteran had a claim for entitlement to a TDIU pending at the time of his death, an adjudication of the claim for accrued benefits is proper.  A TDIU "claim" is not a separate claim for benefits; rather it is a part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App 447, 454-55 (2009).  In particular, the appellant's attorney has argued that the informal claim for increased rating for his service-connected psychiatric disorder, discussed above, also contemplated a claim for entitlement to TDIU.  See id.

In the time period encompassing the Veteran's application for increased compensation based on unemployability-the period from January 9, 1979, to June 29, 1992-the regulations provided that total disability ratings for compensation may have been assigned, where the schedular rating was less than total, when the disabled person was, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  This was so, provided that if there was only one such disability, the disability shall have been ratable at 60 percent or more, and that, if there were two or more disabilities, there shall have been at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  In certain instances that were not applicable to the Veteran's circumstances, multiple disabilities could be considered as one disability.  It was provided further that the existence or degree of non-service-connected disabilities or previous unemployability status would be disregarded where the percentages referred to in the paragraph for the service-connected disability or disabilities were met and in the judgment of the rating agency such service-connected disabilities rendered the Veteran unemployable.  See 38 C.F.R. § 4.16(a) (1979); see also 38 C.F.R. §§ 3.340, 3.341 (1979).  Prior to the Veteran's death but during the time period in question, 38 C.F.R. § 4.16(a) was amended effective September 4, 1990.  See 55 Fed. Reg. 31,579-80 (Aug. 3, 1990).  In pertinent part, the amendment stated that marginal employment was not to be considered substantially gainful employment and that marginal employment was to be deemed to exist when a veteran's earned annual income did not exceed the poverty threshold for one person.  See 38 C.F.R. § 4.16(a) (1992).

In addition to TDIU on a schedular basis, the regulations provided that it was the established policy of VA that all veterans who are unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, it was provided that an extra-schedular basis could be considered for cases of veterans who were unemployable by reason of service-connected disabilities, but who failed to meet the percentages of 38 C.F.R. § 4.16(a).  Employment history, educational and vocational attainment, and other factors could have a bearing on the issue.  See 38 C.F.R. § 4.16(b) (1992).  

(In addition, prior to the Veteran's death but during the period in question, 38 C.F.R. § 4.16(b) was amended effective March 15, 1989.  See 54 Fed. Reg. 34,977 (Aug. 23, 1989).  The amendment was merely a technical revision pertaining to VA nomenclature.  See 38 C.F.R. § 4.16(b) (1990).  Additionally, prior to the Veteran's death, 38 C.F.R. § 4.16(c) was added to the regulations effective March 1, 1989.  See 54 Fed. Reg. 4280-82 (Jan. 30, 1989).  The subsection stated that the provisions of 38 C.F.R. § 4.16(a) were not for application in cases in which the only compensable service-connected disability was a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation.  In such cases, the mental disorder would be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 38 C.F.R. § 4.16(c) (1989).)

For the time period in question-January 9, 1979, to June 29, 1992-the Veteran was service connected for anxiety neurosis, which was evaluated as noncompensably disabling during that period.  In view of this rating, the Veteran did not meet the schedular requirement set forth in 38 C.F.R. § 4.16(a) for either one, or two or more, service-connected disabilities.  Therefore, for the time period in question, a TDIU was not warranted on a schedular basis under 38 C.F.R. § 4.16(a).  Additionally, because the Veteran's service-connected mental disorder was not assigned a 70 percent evaluation during the relevant time period, 38 C.F.R. § 4.16(c) was not applicable.

Although the schedular requirements for a TDIU were not met, the Board must consider whether there was an extra-schedular basis for assigning a TDIU based on the evidence in the claims file, or constructively in the claims file, at the time of the Veteran's death.  The appellant's representative contends that the Veteran's service-connected disability did in fact result in an inability to maintain gainful employment.  Of particular relevance is the evidence pertaining to the period in question:  January 9, 1979, to June 29, 1992.  As noted previously, the disability rating for the Veteran's service-connected psychiatric disorder was increased to 100 percent as of June 29, 1992, making any consideration of TDIU moot as of that date.

Thus, a review of historical facts is useful in this case.  Relevant evidence of record at the time of the Veteran's death and pertaining to the time period in question consists of records of VA hospitalization in January 1979, as well as VA treatment records dating from the 1980s and 1990s.  Also of record is a private treatment record dated in December 1979, which was received by VA in August 1992.  Report of the January 1979 hospitalization reflects that the Veteran was admitted for gastrointestinal complaints.  During his time in the hospital, his treatment provider noted that he "has been unable to work or function satisfactory [sic]," although it was not clear from the record whether this was due to his psychiatric problems or also to gastrointestinal problems, which were diagnosed at the time as acute cholecystitis, which required a cholecystectomy, or to his stroke-like problems that were also noted.  While he was hospitalized, the Veteran was noted to be "somewhat simple" and have a "rather bland affect."  The clinical impressions were that he had, variously, schizophrenia and "anxiety state, severe, acute and chronic."  

Review of the treatment records dated from the 1980s and 1990s reflects that the Veteran was seen on multiple occasions in 1982 and 1983, as well as in 1991 and early 1992, for multiple physical complaints.  At none of those treatment visits did he make any complaints of any psychiatric problems, nor was he treated at any point for psychological problems or assigned any diagnosis of a psychiatric disorder.  In addition, a letter from a private physician dated in December 1979 (but not received by VA until August 1992) indicates that the Veteran had experienced a "Brain (Disturbance)" as a result of an accident when he was a child and carried a diagnosis at the time of chronic brain syndrome.  The physician noted that the Veteran also suffered from diverticulosis and as a result was "[u]nable to be employed."

As noted previously, the Veteran, through his attorney, submitted an informal claim for entitlement to a TDIU in January 2003.  The attorney based his theory of the claim on the fact that records of the Veteran's January 1979 VA hospitalization amounted to an informal claim for increase, which also contemplated a claim for entitlement to a TDIU.  This submission is the basis for the present accrued benefits claim.  The Veteran reported that he had not worked since service and that his psychiatric disability had prevented him from securing or following any substantially gainful occupation.  The Veteran's family members also submitted letters indicating that the Veteran had had multiple health problems, including psychological difficulties, that had made it difficult for him to keep a job.  The Veteran died in April 2004 due to unrelated causes.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disability did not preclude him from securing and following a substantially gainful occupation during the period from January 1, 1979, to June 29, 1992.  In so finding, the Board notes that the record reflects that the Veteran was unable to work as of the January 9, 1979, date of claim; however, documents from his January 1979 hospitalization, as well as the December 1979 letter from his private physician, indicate that his inability to maintain employment was due not only to his service-connected psychiatric disorder, if at all, but also to non-service-connected disabilities such as diverticulosis and a gallbladder disability for which he underwent surgery in January 1979.  Because unemployability was not related solely to the Veteran's service-connected disability, the medical evidence weighs against the claim.  Further, records from the Veteran's treatment later in the relevant time period reflect a multitude of physical complaints and diagnoses but no indication that the Veteran complained of or sought treatment for any psychiatric problems at any time during treatment visits in the 1980s and early 1990s.  This strongly suggests that impairments causing unemployability, if then extant, were not due to psychiatric symptoms.

The Veteran, and later the appellant, contended that the Veteran's service-connected psychiatric disability was totally disabling during the time period in question.  However, the evidence shows that he was not treated for symptoms involving his psychiatric disorder in the course of his multiple treatments for other problems.  In sum, the medical evidence of record for the period from January 9, 1979, to June 29, 1992, simply does not suggest that the Veteran's service-connected psychiatric disability alone prevented substantially gainful employment.  Instead, the Veteran's non-service-connected gastrointestinal complaints contributed to his unemployability, according to both the January 1979 VA physician and the December 1979 letter submitted by his private doctor.  This is significant because only service-connected disabilities are for consideration when adjudicating a TDIU claim.

In sum, a TDIU was not warranted based on the schedular ratings of the Veteran's service-connected disability for the period prior to June 29, 1992.  See 38 C.F.R. § 4.16(a) (1992) and discussion above regarding the rating.  Additionally, the evidence of record (or constructively of record) at the time of the Veteran's death did not show that his service-connected disability precluded him from securing and following a substantially gainful occupation and thereby warranting consideration on an extra-schedular basis.  See 38 C.F.R. § 4.16(b) (1992).  Therefore, the Board concludes that the appellant's TDIU claim for accrued benefits purposes must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date earlier than June 29, 1992, for the award of a 100 percent rating for psychiatric disability for accrued benefits purposes is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disability before June 29, 1992, for accrued benefits purposes is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


